DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 12/02/2021 in which claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant’s Arguments/Remarks filed on 12/02/2021 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. Applicant’s amendment to claim 8 overcome the Claim Objections previously set in the Non-Final Office action mailed on 09/27/2021. The independent claims 1, 20, 26 and 30 have not overcome the claim rejections as shown below. 
Claims 1-30 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose at least “wherein the set of FH channels are included within a bandwidth of a wideband control resource set (CORESET)”.
(Oh, [0023], Fig. 4C, [0095], Fig. 4D, [0269]). Fig. 4C shows a set of 1.4MHz channels that are used to transmit control information, which is equivalent to “a bandwidth of a wideband control resource set (CORESET)”. Fig. 4C also shows that the FHs are included in the set of 1.4MHz channels. Therefore, Oh teaches “wherein the set of FH channels are included within a bandwidth of a wideband control resource set (CORESET)”.

Therefore, based on the prior arts of Kim and Oh, the independent claim 1 is rendered unpatentable. Independent claims 20, 26 and 30 recite similar distinguishing features as claim 1 discussed above, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Examiner’s Note: The argued feature was previously presented on claim 13 as “wherein the set of FH channels are included within a bandwidth of a wideband control resource set (CORESET) with index zero”. However, the underlined language has been omitted in the amended claim 1 filed on 12/02/2021. The Examiner proposed an amendment to include “with index zero” in the argued feature of claim 1, in order to place the claims in conditions for allowance. The Applicant’s representative indicated on February 24, 2022 that will consult with the client.

Allowable Subject Matter
Claims 9, 12-18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-11 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0168815), hereinafter “Kim” in view of Oh (US 2016/0345118).

As to claim 1, Kim teaches a method of wireless communication performed by a user equipment (UE) (Kim, Fig. 21, [0594]-[0595], a method performed by a UE in a wireless communication system (NR-U) with a BS), comprising: 
determining that a first signal is associated with a New Radio Unlicensed (NR- U) Light configuration (Kim, Fig. 21, [0596], the UE determines a candidate frequency position from a synchronization raster configuration to receive a signal synchronization block (SSB). The SSB is associated with the synchronization raster configuration. [0604], [0612], the synchronization raster is a configuration to perform transmissions in an unlicensed band for a NR-U system);
determining a frequency hopping (FH) and a FH channel for a second signal based at least in part on the determination that the first signal is associated with the NR-U Light configuration (Kim, Fig. 21, [0596] ln 23-38, the BS indicates the UE that RMSI (system information other than an MIB) exist in a frequency band at a predetermined frequency offset away from the frequency candidate of the synchronization raster used in the transmission of the SSB. [0600], [0604], [0609]-[0612], [0633], the UE determines the frequency domain position of the RMSI based on the SSB received which is associated with the synchronization raster configuration. [0654]-[0655], the RMSI is transmitted in a frequency band spaced from the frequency candidate in the synchronization raster by a predetermined frequency offset); and 
receiving the second signal based at least in part on the FH and the FH channel (Kim, Fig. 21, [0596] ln 23-38, [0600], [0604], [0609]-[0612], [0633], [0654]-[0655], Fig. 24, [0665], the UE receives the RMSI from the BS based on the determined frequency domain position indicated by the frequency band (frequency hopping channel) spaced from the frequency candidate in the synchronization raster by a predetermined frequency offset (frequency hopping)).

Kim teaches the claimed limitations as stated above. As shown above, Kim discloses a frequency hopping (FH) and a FH channel by reciting a frequency band (FH channel) spaced from a frequency candidate in a synchronization raster by a predetermined frequency offset (frequency hopping) (Kim, [0596] ln 23-38, [0654]-[0655]). However, Kim does not explicitly teach the following underlined features: regarding claim 1, a frequency hopping (FH) pattern and a set of FH channels, 
wherein the set of FH channels are included within a bandwidth of a wideband control resource set (CORESET).

However, Oh teaches a frequency hopping (FH) pattern and a set of FH channels (Oh, [0023], [0106], [0292]-[0295], the hopping pattern is determined, where system information (other than MIB) is transmitted by a BS to a MTC terminal using a frequency hopping pattern and a narrow band set),
(Oh, [0023], Fig. 4C, [0095], Fig. 4D, [0269], the FHs in the 1.4 MHz channels are included within the entire system bandwidth with resources used to transmit control information to the terminal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Oh, in order to reduce the overlap between narrow band sets and the interference for MTC terminals in situations where a large number of terminals exists (Oh, [0106]).

As to claim 2, Kim teaches wherein the first signal carries at least one of a master information block or a synchronization signal block (Kim, Fig. 21, [0596], Fig. 24, [0665], the BS transmits a SSB to the UE (S2103 or S2402)) and the second signal carries remaining minimum system information in a CORESET with index zero (Kim, Fig. 21, [0596], [0645]-[0646], [0654]-[0655], Fig. 24, [0665], the BS then transmits a RMSI to the UE (S2404). The RMSI is transmitted on an RMSI CORESET index 0).

As to claim 3, Kim teaches wherein the determination that the first signal is associated with the NR-U Light configuration (Kim, Fig. 21, [0596], the UE determines a candidate frequency position from a synchronization raster configuration to receive a signal synchronization block (SSB). The SSB is associated with the synchronization raster configuration. [0604], [0612], the synchronization raster is a configuration to perform transmissions in an unlicensed band for a NR-U system) is based at least in part on at least one of: 
the first signal being on a synchronization raster associated with the NR-U Light configuration (Kim, Fig. 21, [0596], the UE determines a candidate frequency position from a synchronization raster configuration to receive a signal synchronization block (SSB). The SSB is associated with the synchronization raster configuration. [0604], [0612], the synchronization raster is a configuration to perform transmissions in an unlicensed band for a NR-U system), 
a value in the first signal indicating that the first signal is associated with the NR-U Light configuration (Kim, [0596], [0653]-[0656], a No RMSI indication is transmitted by the BS to the UE indicating that the SSB received is associated with the RMSI to be transmitted as described for configuring the synchronization raster for the NR-U system), or 
one or more codepoints of a table associated with a CORESET with index zero that is associated with the first signal.

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 4, wherein the set of FH channels is included within a wideband channel of a base station from which the first signal or the second signal is received.

As to claim 4, Oh teaches wherein the set of FH channels is included within a wideband channel of a base station from which the first signal or the second signal is received (Oh, [0023], Fig. 4C, [0095], Fig. 4D, [0269], the narrow bands in the set are less than the system bandwidth, where the system information (other than MIB) is transmitted by the BS to the MTC terminal using the narrow band set).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Oh, in order to achieve transmit diversity effects, which lead to improvement in performance (Oh, [0269]).

As to claim 5, Kim teaches wherein an initial FH channel location of the FH pattern is based at least in part on a frequency location and a bandwidth of a CORESET with a zero index (Kim, Fig. 22, [0622], [0645]-[0647], [0654]-[0655], [0658], [0660], the bandwidth of the RMSI CORESET is 20 MHz at a center frequency of 20 MHz+[-2*N kHz, -N kHz, 0, +N kHz, +2*N kHz]. The RMSI CORESET is a CORESET index 0. The RMSI is transmitted at a predetermined frequency offset away from the frequency candidate of the synchronization raster used in the transmission of the SSB. The frequency offset is transmitted based on the center frequency and bandwidth of the CORESET index 0).

As to claim 6, Kim teaches wherein the FH indicates that a first hop is performed after the first signal is received and before the second signal is received (Kim, Fig. 21, [0596], [0654]-[0655], the frequency offset included in the SSB indicates a frequency hop between receiving the SSB and receiving the RMSI).

Kim teaches the claimed limitations as stated above. As shown above, Kim discloses a frequency hopping (FH) and a FH channel by reciting a frequency band (FH channel) spaced from a frequency candidate in a synchronization raster by a predetermined frequency offset (frequency hopping) (Kim, [0596] ln 23-38, [0654]-[0655]). However, Kim does not explicitly teach the following underlined features: regarding claim 6, the FH pattern.

However, Oh teaches the FH pattern (Oh, [0023], [0106], [0292]-[0295], the hopping pattern is determined, where system information (other than MIB) is transmitted by a BS to a MTC terminal using a frequency hopping pattern and a narrow band set).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by (Oh, [0106]).

Kim teaches the claimed limitations as stated above. As shown above, Kim discloses that the UE determines the frequency domain position of the RMSI based on the SSB received which is associated with the synchronization raster configuration, and a frequency hopping (FH) and a FH channel by reciting a frequency band (FH channel) spaced from a frequency candidate in a synchronization raster by a predetermined frequency offset (frequency hopping) (Kim, [0596] ln 23-38, [0654]-[0655]). However, Kim does not explicitly teach the following underlined features: regarding claim 7, wherein determining the FH pattern and the set of FH channels for the second signal comprises: 
dividing a bandwidth of a base station that transmits the first signal into a plurality of contiguous channels, wherein the set of FH channels corresponds to the plurality of contiguous channels, and wherein the first signal indicates a number of the plurality of contiguous channels.

As to claim 7, Oh teaches wherein determining the FH pattern and the set of FH channels for the second signal comprises: 
dividing a bandwidth of a base station that transmits the first signal into a plurality of contiguous channels, wherein the set of FH channels corresponds to the plurality of contiguous channels, and wherein the first signal indicates a number of the plurality of contiguous channels (Oh, [0023], [0131], Fig. 4C, [0095], Fig. 4D, [0269], the system bandwidth is divided into adjacent narrow bands, where the number of narrow bands used in the frequency hopping for an MTC SIB-1 message is known via a MIB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by (Oh, [0106]).

As to claim 8, Kim teaches wherein a CORESET indication of the first signal indicates an FH channel offset that indicates a channel, in which a synchronization signal block associated with the first signal is transmitted (Kim, [0157], [0204], Fig. 21, [0596], Fig. 24, [0665], an MIB is transmitted on the SS/PBCH block. The MIB configures a control resource set (CORESET). [0600], [0604], [0609]-[0612], [0633], [0654]-[0655], a frequency offset is indicated for the UE to receive the RMSI associated with the SS/PBCH block previously received. The RMSI is transmitted on a frequency band spaced (offset)).

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following underlined features: regarding claim 8, wherein a CORESET indication of the first signal indicates the number of the plurality of contiguous channels and an FH channel offset that indicates a channel, of the plurality of contiguous channels.

            However, Oh teaches wherein a CORESET indication of the first signal indicates the number of the plurality of contiguous channels (Oh, [0023], [0131], Fig. 4C, [0095], Fig. 4D, [0269], the MIB instructs the number of adjacent narrow bands to perform the frequency hopping. According to Kim, the MIB configures a control resource set (CORESET), where Oh discloses that the MIB indicates the number of narrow bands to perform the frequency hopping. The CORESET configured by the MIB indicates the narrow bands to be used for the frequency hopping) and an FH channel offset that indicates a channel, of the plurality of contiguous channels (Oh, [0023], [0131], Fig. 4C, [0095], [0256], Fig. 4D, [0269], the frequency hopping is performed using an offset, where the MTC SIB-1 message is frequency hopped on a narrow band of the number of narrow bands).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Oh, in order to reduce the overlap between narrow band sets and the interference for MTC terminals in situations where a large number of terminal exists (Oh, [0106]).

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 10, wherein the FH pattern is determined based at least in part on at least one of timing information, a sub-band index associated with the first signal, or a cell identifier associated with the UE.

As to claim 10, Oh teaches wherein the FH pattern is determined based at least in part on at least one of timing information, a sub-band index associated with the first signal, or a cell identifier associated with the UE (Oh, [0023], Fig. 4C, [0095], [0133], the frequency hopping pattern is generated or determined by using at least one of a cell identifier (ID), a terminal ID, a system frame number and a subframe index).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Oh, in order to reduce the overlap between narrow band sets and the interference for MTC terminals in situations where a large number of terminal exists (Oh, [0106]).

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 11, wherein determining the FH pattern is based at least in part on receiving information, via the first signal, indicating at least one of one or more hops associated with the second signal or a pattern offset relative to a configured pattern.

As to claim 11, Oh teaches wherein determining the FH pattern is based at least in part on receiving information, via the first signal, indicating at least one of one or more hops associated with the second signal or a pattern offset relative to a configured pattern (Oh, [0023], [0131], Fig. 4C, [0095], [0256], Fig. 4D, [0269], the frequency hopping for the MTC SIB-1 is determined based on the MIB received, where a frequency hopping pattern is used and indicate at least one hop for the MTC SIB-1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Oh, in order to reduce the overlap between narrow band sets and the interference for MTC terminals in situations where a large number of terminal exists (Oh, [0106]).

As to claim 20, Kim teaches a method of wireless communication performed by a base station (Kim, Fig. 21, [0594]-[0595], a method performed by a BS in a wireless communication system (NR-U) with a UE), comprising: 
transmitting a first signal that is associated with a New Radio Unlicensed (NR- U) Light configuration (Kim, Fig. 21, [0596], a SSB is transmitted from the BS to the UE, where the UE determines a candidate frequency position from a synchronization raster configuration to receive a signal synchronization block (SSB). The SSB is associated with the synchronization raster configuration. [0604], [0612], the synchronization raster is a configuration to perform transmissions in an unlicensed band for a NR-U system); and 
transmitting a second signal based at least in part on a frequency hopping (FH) and a FH channel for the second signal based at least in part on the first signal being associated with the NR-U Light configuration (Kim, Fig. 21, [0596] ln 23-38, [0600], [0604], [0609]-[0612], [0633], [0654]-[0655], Fig. 24, [0665], the BS transmits the RMSI to the UE based on the frequency domain position indicated by the frequency band (frequency hopping channel) spaced from the frequency candidate in the synchronization raster used for the SSB by a predetermined frequency offset (frequency hopping). The SSB is associated with the synchronization raster configuration. [0604], [0612], the synchronization raster is a configuration to perform transmissions in an unlicensed band for a NR-U system).

Kim teaches the claimed limitations as stated above. As shown above, Kim discloses a frequency hopping (FH) and a FH channel by reciting a frequency band (FH channel) spaced from a frequency candidate in a synchronization raster by a predetermined frequency offset (frequency hopping) (Kim, [0596] ln 23-38, [0654]-[0655]). However, Kim does not explicitly teach the following underlined features: regarding claim 20, a frequency hopping (FH) pattern and a set of FH channels,
wherein the set of FH channels are included within a bandwidth of a wideband control resource set (CORESET).

However, Oh teaches a frequency hopping (FH) pattern and a set of FH channels (Oh, [0023], [0106], [0292]-[0295], the hopping pattern is determined, where system information (other than MIB) is transmitted by a BS to a MTC terminal using a frequency hopping pattern and a narrow band set),
wherein the set of FH channels are included within a bandwidth of a wideband control resource set (CORESET) (Oh, [0023], Fig. 4C, [0095], Fig. 4D, [0269], the FHs in the 1.4 MHz channels are included within the entire system bandwidth with resources used to transmit control information to the terminal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by (Oh, [0106]).

As to claim 21, Kim teaches wherein the first signal carries at least one of a master information block or a synchronization signal block (Kim, Fig. 21, [0596], Fig. 24, [0665], the BS transmits a SSB to the UE (S2103 or S2402)) and the second signal carries remaining minimum system information in a CORESET with index zero (Kim, Fig. 21, [0596], [0645]-[0646], [0654]-[0655], Fig. 24, [0665], the BS then transmits a RMSI to the UE (S2404). The RMSI is transmitted on an RMSI CORESET index 0).

As to claim 22, Kim teaches wherein the first signal indicates that the first signal is associated with the NR-U Light configuration (Kim, Fig. 21, [0596], the UE determines a candidate frequency position from a synchronization raster configuration to receive a signal synchronization block (SSB). The SSB is associated with the synchronization raster configuration. [0604], [0612], the synchronization raster is a configuration to perform transmissions in an unlicensed band for a NR-U system) based at least in part on at least one of: 
the first signal being on a synchronization raster associated with the NR-U Light configuration (Kim, Fig. 21, [0596], the UE determines a candidate frequency position from a synchronization raster configuration to receive a signal synchronization block (SSB). The SSB is associated with the synchronization raster configuration. [0604], [0612], the synchronization raster is a configuration to perform transmissions in an unlicensed band for a NR-U system), 
a value in the first signal indicating that the first signal is associated with the NR-U Light configuration (Kim, [0596], [0653]-[0656], a No RMSI indication is transmitted by the BS to the UE indicating that the SSB received is associated with the RMSI to be transmitted as described for configuring the synchronization raster for the NR-U system), or 


Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 23, wherein the set of FH channels is included within a wideband channel of the base station.

As to claim 23, Oh teaches wherein the set of FH channels is included within a wideband channel of the base station (Oh, [0023], Fig. 4C, [0095], Fig. 4D, [0269], the narrow bands in the set are less than the system bandwidth, where the system information (other than MIB) is transmitted by the BS to the MTC terminal using the narrow band set).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Oh, in order to achieve transmit diversity effects, which lead to improvement in performance (Oh, [0269]).

As to claim 24, Kim teaches wherein an initial FH channel location of the FH pattern is based at least in part on a frequency location and a bandwidth of a CORESET with a zero index (Kim, Fig. 22, [0622], [0645]-[0647], [0654]-[0655], [0658], [0660], the bandwidth of the RMSI CORESET is 20 MHz at a center frequency of 20 MHz+[-2*N kHz, -N kHz, 0, +N kHz, +2*N kHz]. The RMSI CORESET is a CORESET index 0. The RMSI is transmitted at a predetermined frequency offset away from the frequency candidate of the synchronization raster used in the transmission of the SSB. The frequency offset is transmitted based on the center frequency and bandwidth of the CORESET index 0).

As to claim 25, Kim teaches wherein the FH indicates that a first hop is performed after the first signal is received and before the second signal is received (Kim, Fig. 21, [0596], [0654]-[0655], the frequency offset included in the SSB indicates a frequency hop between receiving the SSB and receiving the RMSI).

Kim teaches the claimed limitations as stated above. As shown above, Kim discloses a frequency hopping (FH) and a FH channel by reciting a frequency band (FH channel) spaced from a frequency candidate in a synchronization raster by a predetermined frequency offset (frequency hopping) (Kim, [0596] ln 23-38, [0654]-[0655]). However, Kim does not explicitly teach the following underlined features: regarding claim 25, the FH pattern.

However, Oh teaches the FH pattern (Oh, [0023], [0106], [0292]-[0295], the hopping pattern is determined, where system information (other than MIB) is transmitted by a BS to a MTC terminal using a frequency hopping pattern and a narrow band set).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Oh, in order to reduce the overlap between narrow band sets and the interference for MTC terminals in situations where a large number of terminal exists (Oh, [0106]).

As to claim 26, Kim teaches a user equipment (UE) for wireless communication (Kim, Fig. 21, [0594]-[0595], a UE performing a method in a wireless communication system (NR-U) with a BS), comprising: 
a memory (Kim, Fig. 21, Fig. 28, [0676]-[0678], [0681], the UE includes a memory); and 
(Kim, Fig. 21, Fig. 28, [0676]-[0678], [0681], the UE includes a processor coupled to the memory to perform the functions of the UE), the one or more processors configured to: 
determine that a first signal is associated with a New Radio Unlicensed (NR-U) Light configuration (Kim, Fig. 21, [0596], the UE determines a candidate frequency position from a synchronization raster configuration to receive a signal synchronization block (SSB). The SSB is associated with the synchronization raster configuration. [0604], [0612], the synchronization raster is a configuration to perform transmissions in an unlicensed band for a NR-U system); 
determine a frequency hopping (FH) and a FH channel for a second signal based at least in part on the determination that the first signal is associated with the NR-U Light configuration (Kim, Fig. 21, [0596] ln 23-38, the BS indicates the UE that RMSI (system information other than an MIB) exist in a frequency band at a predetermined frequency offset away from the frequency candidate of the synchronization raster used in the transmission of the SSB. [0600], [0604], [0609]-[0612], [0633], the UE determines the frequency domain position of the RMSI based on the SSB received which is associated with the synchronization raster configuration. [0654]-[0655], the RMSI is transmitted in a frequency band spaced from the frequency candidate in the synchronization raster by a predetermined frequency offset); and 
receive the second signal based at least in part on the FH and the FH channel (Kim, Fig. 21, [0596] ln 23-38, [0600], [0604], [0609]-[0612], [0633], [0654]-[0655], Fig. 24, [0665], the UE receives the RMSI from the BS based on the determined frequency domain position indicated by the frequency band (frequency hopping channel) spaced from the frequency candidate in the synchronization raster by a predetermined frequency offset (frequency hopping)).

Kim teaches the claimed limitations as stated above. As shown above, Kim discloses a frequency hopping (FH) and a FH channel by reciting a frequency band (FH channel) spaced from a frequency candidate in a synchronization raster by a predetermined frequency offset (Kim, [0596] ln 23-38, [0654]-[0655]). However, Kim does not explicitly teach the following underlined features: regarding claim 26, a frequency hopping (FH) pattern and a set of FH channels,
wherein the set of FH channels are included within a bandwidth of a wideband control resource set (CORESET).

However, Oh teaches a frequency hopping (FH) pattern and a set of FH channels (Oh, [0023], [0106], [0292]-[0295], the hopping pattern is determined, where system information (other than MIB) is transmitted by a BS to a MTC terminal using a frequency hopping pattern and a narrow band set),
wherein the set of FH channels are included within a bandwidth of a wideband control resource set (CORESET) (Oh, [0023], Fig. 4C, [0095], Fig. 4D, [0269], the FHs in the 1.4 MHz channels are included within the entire system bandwidth with resources used to transmit control information to the terminal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Oh, in order to reduce the overlap between narrow band sets and the interference for MTC terminals in situations where a large number of terminal exists (Oh, [0106]).

As to claim 27, Kim teaches wherein the first signal carries at least one of a master information block or a synchronization signal block (Kim, Fig. 21, [0596], Fig. 24, [0665], the BS transmits a SSB to the UE (S2103 or S2402)) and the second signal carries remaining minimum system information in a CORESET with index zero (Kim, Fig. 21, [0596], [0645]-[0646], [0654]-[0655], Fig. 24, [0665], the BS then transmits a RMSI to the UE (S2404). The RMSI is transmitted on an RMSI CORESET index 0).

As to claim 28, Kim teaches wherein the determination that the first signal is associated with the NR-U Light configuration (Kim, Fig. 21, [0596], the UE determines a candidate frequency position from a synchronization raster configuration to receive a signal synchronization block (SSB). The SSB is associated with the synchronization raster configuration. [0604], [0612], the synchronization raster is a configuration to perform transmissions in an unlicensed band for a NR-U system) is based at least in part on at least one of: 
the first signal being on a synchronization raster associated with the NR-U Light configuration (Kim, Fig. 21, [0596], the UE determines a candidate frequency position from a synchronization raster configuration to receive a signal synchronization block (SSB). The SSB is associated with the synchronization raster configuration. [0604], [0612], the synchronization raster is a configuration to perform transmissions in an unlicensed band for a NR-U system), 
a value in the first signal indicating that the first signal is associated with the NR-U Light configuration (Kim, [0596], [0653]-[0656], a No RMSI indication is transmitted by the BS to the UE indicating that the SSB received is associated with the RMSI to be transmitted as described for configuring the synchronization raster for the NR-U system), or 
one or more codepoints of a table associated with a CORESET with index zero that is associated with the first signal.

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 29, wherein the set of FH channels is included within a wideband channel of a base station from which the first signal or the second signal is received.

As to claim 29, Oh teaches wherein the set of FH channels is included within a wideband channel of a base station from which the first signal or the second signal is received (Oh, [0023], Fig. 4C, [0095], Fig. 4D, [0269], the narrow bands in the set are less than the system bandwidth, where the system information (other than MIB) is transmitted by the BS to the MTC terminal using the narrow band set).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Oh, in order to achieve transmit diversity effects, which lead to improvement in performance (Oh, [0269]).

As to claim 30, Kim teaches a base station for wireless communication (Kim, Fig. 21, [0594]-[0595], a BS performing a method in a wireless communication system (NR-U) with a UE), comprising: 
a memory (Kim, Fig. 21, Fig. 28, [0676]-[0678], [0681], the BS includes a memory); and 
one or more processors coupled to the memory (Kim, Fig. 21, Fig. 28, [0676]-[0678], [0681], the BS includes a processor coupled to the memory to perform the functions of the BS), the one or more processors configured to: 
transmit a first signal that is associated with a New Radio Unlicensed (NR-U) Light configuration (Kim, Fig. 21, [0596], a SSB is transmitted from the BS to the UE, where the UE determines a candidate frequency position from a synchronization raster configuration to receive a signal synchronization block (SSB). The SSB is associated with the synchronization raster configuration. [0604], [0612], the synchronization raster is a configuration to perform transmissions in an unlicensed band for a NR-U system); and 
transmit a second signal based at least in part on a frequency hopping (FH) and a FH channel for the second signal based at least in part on the first signal being associated with the NR-U Light configuration (Kim, Fig. 21, [0596] ln 23-38, [0600], [0604], [0609]-[0612], [0633], [0654]-[0655], Fig. 24, [0665], the BS transmits the RMSI to the UE based on the frequency domain position indicated by the frequency band (frequency hopping channel) spaced from the frequency candidate in the synchronization raster used for the SSB by a predetermined frequency offset (frequency hopping). The SSB is associated with the synchronization raster configuration. [0604], [0612], the synchronization raster is a configuration to perform transmissions in an unlicensed band for a NR-U system).

Kim teaches the claimed limitations as stated above. As shown above, Kim discloses a frequency hopping (FH) and a FH channel by reciting a frequency band (FH channel) spaced from a frequency candidate in a synchronization raster by a predetermined frequency offset (frequency hopping) (Kim, [0596] ln 23-38, [0654]-[0655]). However, Kim does not explicitly teach the following underlined features: regarding claim 30, a frequency hopping (FH) pattern and a set of FH channels,
wherein the set of FH channels are included within a bandwidth of a wideband control resource set (CORESET).

However, Oh teaches a frequency hopping (FH) pattern and a set of FH channels (Oh, [0023], [0106], [0292]-[0295], the hopping pattern is determined, where system information (other than MIB) is transmitted by a BS to a MTC terminal using a frequency hopping pattern and a narrow band set),
wherein the set of FH channels are included within a bandwidth of a wideband control resource set (CORESET) (Oh, [0023], Fig. 4C, [0095], Fig. 4D, [0269], the FHs in the 1.4 MHz channels are included within the entire system bandwidth with resources used to transmit control information to the terminal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by (Oh, [0106]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473